Exhibit 10.5

AGREEMENT TO PROVIDE CONSULTING SERVICES.

Effective Date: March 9, 2012

International Stem Cell Corporation, a Delaware corporation (“the Company”), and
Kenneth C. Aldrich (hereafter referred to as “Consultant”), in consideration of
the mutual promises made herein, agree as follows. This document may be referred
to herein as “the Agreement or “this Agreement”

 

  1. Purpose: Consultant was one of the founders of the Company and has unique
historical knowledge of the Company and experience with its operations that may
become important in the future. This Agreement is being executed to assure the
Company of ongoing access to Consultant for a significant period of time into
the future to assure that the Company retains access to that historical
knowledge and experience.

 

  2. Term. The term of this agreement shall be from the Effective Date stated in
the title of this Agreement until the close of business March 30, 2017. The
Agreement shall be non-cancellable except for “Cause” as defined herein.

 

  3. Services. Consultant agrees for up to 10 hours per calendar month to
provide consulting services as described herein to Company as may be requested
from time to time by Company’s Board of Directors, CEO, COO or CFO. Such
services shall include advice concerning the general business and financial
affairs of the Company and such specific projects as may be appropriate to
Consultant’s talents and experience. The scope of services shall be consistent
with the business of Company, subject at all times to the policies set by the
CEO and/or Company’s Board of Directors.

 

  4. Compensation. As compensation for Consultant’s agreement to make himself
available for services as described in this Agreement, Company shall pay to
Consultant a month fee of $100 per month, payable in advance on the first of
each month. In addition, Company shall pay Consultant for services specifically
requested hereunder at the rate of five hundred ($500) per hour (or such other
compensation as may be agreed upon between the Company and Consultant).

 

  5. Preservation of Equity Compensation Grants. All stock options or other
equity based incentive compensation previously or subsequently granted to
Consultant for any reason shall continue in full force and effect and continue
to vest as scheduled for the full term of this contract. In the event of death
or a substantial disability of Consultant that prevents Consultant from
performing services hereunder, any stock options or other equity based
compensation awards previously granted to Consultant shall become fully vested.
Such options and other awards will remain exercisable until the earlier of
(i) the tenth anniversary of the date of the grant or award or (ii) the fifth
anniversary of the Effective Date of this Agreement.

 

  6.

No Employee Relationship. At all times hereunder Consultant shall remain an
independent contractor and shall not be considered an employee of the Company.
Therefore, the Company shall not control the manner and means by which
Consultant performs services and this Agreement shall not be



--------------------------------------------------------------------------------

  interpreted to prohibit Consultant from making personal investments or
conducting private business affairs, including consulting contracts with third
parties or the management or ownership of other companies if those activities do
not materially interfere with the services required under the Agreements. By way
of clarification, this Agreement shall not prevent Consultant from acting as a
Board member, consultant or employee of (or investor in) another company in the
biotech industry unless his duties therein would create a conflict of interest
with his duties for the Company which could not reasonably be eliminated by
recusing himself from any activities which might create such a conflict of
interest. This Agreement shall not be construed to create any association,
partnership, joint venture, employment or agency relationship between Consultant
and the Company. Consultant shall have no authority (and shall not hold himself
out as having authority) to bind the Company and Consultant shall not make any
agreements or representations on the Company’s behalf without the Company’s
prior written consent.

 

  7. Benefits and Tax Reporting. As an independent contractor, Consultant shall
not be entitled under this Agreement to receive any benefits normally provided
to the Company’s employees including, but not limited to, vacation payments,
sick pay, paid holidays, retirement benefits, or health insurance or other
benefits. The Company will regularly report amounts paid to Consultant hereunder
by filing a Form 1099-MISC with the Internal Revenue Service to the extent
required by law, and no part of Consultant’s compensation hereunder will be
subject to withholding by the Company for the payment of any social security,
federal, state or any other employee payroll taxes, and the Company shall not
obtain worker’s compensation insurance on Consultant’s behalf.

 

  8. Termination.

 

  a. This Agreement shall be terminable by the Company only upon Consultant’s
intentional act of fraud or if Consultant is convicted of a felony (collectively
“ Termination for Cause”). If Company seeks to effect a Termination for Cause,
it shall give a notice of termination to Consultant (which shall be without
prejudice to any other remedy to which Company may be entitled either at law or
in equity). The notice of termination so given shall specify the ground for the
termination and shall be supported by a statement of all relevant facts.

 

  b. Consultant may terminate his obligations under this Agreement by giving
Company at least sixty days notice in advance.

 

  c. Upon termination of this Agreement for any reason, Consultant shall
promptly return any property of the Company to the Company. Any termination of
this Agreement shall not affect the duties of Consultant to protect the
confidential information of the Company as provided herein.

 

  9. Obligations of the Company. Company shall provide Consultant with the
compensation, incentives, benefits, and business expense reimbursement specified
in this Agreement.

 

2



--------------------------------------------------------------------------------

  10. Expenses. Company shall promptly reimburse Consultant for all reasonable
business expenses incurred by Consultant in connection with the business of
Company. Any expense item shall be pre-approved by Company; however, if a trip,
conference or other special event is approved by the Company in advance, all
reasonable expenses incurred in connection therewith shall be deemed approved.
Each such expenditure shall be reimbursable only if Consultant furnishes to
Company adequate records and other documentary evidence required by applicable
Company policies.

 

  11. Confidentiality and Non-Disclosure. As a condition of commencing any
specific project for Company hereunder, Consultant shall enter into such
Non-Disclosure and Confidentiality Agreements as may reasonably be requested by
the Board of Directors and are consistent with the provisions of this Agreement.

 

  12. Other Agreements. Consultant may on the date hereof or subsequently be a
party to one or more other agreements with the Company, including employment
contracts or other contracts for services. This Agreement is intended to be
independent of any such agreements and shall neither amend, extend or terminate
any such agreements, and is intended to survive the expiration or termination of
any such agreements.

 

  13. Jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the State of California and any legal proceedings
brought hereunder shall be brought in the County of San Diego, State of
California.

 

  14. Title. In furtherance of the interests of the Company, Consultant may use
the honorary title “Chairman Emeritus”.

Executed on March 9, 2012, at Carlsbad, California.

 

  International Stem Cell Corporation

By:

 

    /s/ Andrey Semechkin

  Co-Chairman and CEO   5950 Priestly Drive   Carlsbad, CA 92008)   CONSULTANT  

    /s/ Kenneth C. Aldrich

  Kenneth C. Aldrich   157 Surfview Drive   Pacific Palisades, CA 90272

 

3